Citation Nr: 9914519	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-50 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher rating for post-traumatic 
degenerative joint disease of the right knee, currently rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel






INTRODUCTION

The veteran had active service from May 1973 to August 1975 
and from October 1978 to October 1983.

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that assigned an increased (10 percent) 
evaluation for service-connected residuals of non-displaced 
fracture of the right patella.  The veteran has appealed for 
favorable resolution of the claim.

In November 1997, the Board remanded the case to the RO for 
additional development.  Subsequently, the case was returned 
to the Board.

Entitlement to an extraschedular rating for post-traumatic 
degenerative joint disease of the right knee will be 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained.  

2.  The veteran's service-connected post-traumatic 
degenerative joint disease of the right knee is manifested by 
limitation of flexion of the right knee to 105 degrees due to 
pain and limitation of extension to 5 degrees; patellofemoral 
pain, crepitus, and increased limitation of motion during 
flare-ups were also reported.

3.  Additional functional loss due to pain (to include on 
movement), weakness, excess fatigability, or incoordination 
is not shown. 

4.  The medical evidence does not show disability more 
closely approximating flexion limited to 45 degrees or 
extension limited to 10 degrees.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for post-traumatic degenerative joint disease of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

According to the veteran's service medical records, he fell 
from a ladder in May 1981 and complained of pain in the right 
knee and left wrist.  A provisional diagnosis of patella 
fracture and joint effusion was given; however, X-rays were 
negative for fracture or dislocation.  Later reports indicate 
that the knee had been fractured and that pins had been 
inserted to hold the patella together during healing.  

In a May 1985 rating decision, the RO established service 
connection for residuals of a non-displaced fracture of the 
right patella.  A noncompensable rating was assigned based on 
the veteran's failure to report for VA examination.  

VA outpatient reports indicate that the veteran was a weight 
lifter and had complained mainly of shoulder pain after 
active service but he had mentioned pain in the right kneecap 
also.  A November 1985 VA orthopedic consultation report 
indicates that the veteran's right knee was essentially 
normal except for a well-healed surgical scar.  

In November 1995, the veteran requested that his kneecap be 
reevaluated.  He underwent VA bones examination in February 
1996.  The examination report notes that he complained of 
knee pain and stiffness on kneeling.  The examiner reported 
tenderness with limitation of motion of the right knee.  
There was no swelling, but the right patella was larger than 
the left and the right knee scar was visible.  The veteran 
could flex the right knee fully; however, he did report pain 
at full flexion.  There was no angulation or false motion.  
X-rays showed minimal degenerative changes, felt to be 
probable inferior exostosis.  The final diagnoses were 
degenerative joint disease of the right knee, post-traumatic; 
and, fracture of the right patella.  

As noted in the introduction, a July 1996 RO rating decision 
assigned a 10 percent rating for the right knee based on 
evidence of degenerative arthritis with painful limitation of 
motion.  The right knee disability was recoded under 
Diagnostic Code 5010.

In August 1996, the veteran alleged that his left knee had 
become disabled as a result of the increased strain caused by 
the limited use of the right knee.  

In his substantive appeal, submitted in October 1996, the 
veteran reported excruciating right knee pain with weakness 
and locking

In November 1996, the RO received additional VA clinical 
records.  A June 1996 VA X-ray showed degenerative changes of 
both knees, greater on the right.  Other reports dated in 
1995 and 1996 showed complaints of and treatment for chronic 
bilateral knee pain.  Tylenol was prescribed

In a November 1996 rating decision, the RO continued the 10 
percent rating for the right knee and determined that the 
claim for service connection for the left knee secondary to 
the right knee was not well grounded.

In November 1997, the Board remanded the case to the RO for 
additional development and a comprehensive orthopedic 
examination.  The RO accomplished all requested action items 
and in October 1998 the veteran underwent VA examination.

The October 1998 examination report indicates that Atlanta 
Orthopedic Specialists conducted a referral examination for 
VA.  According to the report, the examiner reviewed the 
entire medical history of the right knee injury.  The 
examiner noted that the veteran was currently taking 
Ibuprofen.  During the examination, the veteran complained of 
right knee pain, stiffness, locking, giving away, fatigue, 
and lack of endurance.  He reported three to four flare-ups 
per week lasting 10 to 12 hours each.  He estimated that knee 
pain resulted in losing about 15 days of work in the past 
year.  His knee pain reportedly affected most daily 
activities.  On examination, the examiner reported that the 
right knee lacked full extension by 5 degrees and flexion was 
to 105 degrees.  Range of motion was limited by pain.  In 
comparison, left knee flexion was from 0 to 125 degrees.  
Drawer and McMurray tests were negative and the knee 
ligaments were felt to be stable.  There was a well-healed 
surgical scar and there was no effusion, drainage, swelling, 
redness, heat, or instability.  X-rays showed osteophyte 
formation on the right kneecap.  He had patellofemoral pain 
and crepitus.  The diagnosis was post-traumatic degenerative 
joint disease of the right knee patellofemoral joint.  In an 
addendum, the examiner noted that during flare-ups, the pain 
would result in the veteran's inability to work; however, 
there was no pathology felt to result in any increased 
weakness, fatigability, or incoordination secondary to 
increased pain.

II.  Legal Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable disposition of the claim has been 
obtained and that no further assistance to the veteran is 
required to comply with VA's duty to assist him pursuant to 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1998).  Although 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole history, 
38 C.F.R. § 4.41, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the initial assignment of a disability 
rating has been appealed, the Board must consider the rating, 
and, if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, the United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) held that VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain (to include on movement), 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (1998).  Arthritis due to trauma, 
substantiated by X-ray findings are rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code  5010 
(1998).

Concerning the 10 percent rating for left knee arthritis 
(rated under Diagnostic Code 5010 according to limitation of 
motion), limitation of flexion (normal being to approximately 
140 degrees) will be rated as follows: Flexion limited to 
15 degrees is 30 percent.  Flexion limited to 30 degrees is 
20 percent.  Flexion limited to 45 degrees is 10 percent.  
See 38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 
(1998).  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Code 5261 (1998).  

The veteran's symptoms include limitation of flexion of the 
right knee to 105 degrees due to pain and limitation of 
extension to 5 degrees.  Increased limitation of motion 
during flare-ups was also reported as was patellofemoral pain 
and crepitus; however, no specific number of degrees of 
limitation of motion was reported.  Comparing the applicable 
rating criteria to the medical evidence of record, the Board 
finds that the RO has correctly rated the right knee 
disability.  The medical evidence does not show disability 
more closely approximating flexion limited to 45 degrees or 
extension limited to 10 degrees.  Absent this evidence, no 
higher schedular rating can be assigned under Diagnostic Code 
5260 or 5261. 

As noted in the factual background, a 10 percent disability 
evaluation for degenerative arthritis of the right knee under 
Diagnostic Code 5010 is in effect.  This is because, even 
though the right knee does not approximate the criteria for a 
compensable rating for either limitation of flexion or 
extension, X-ray findings have confirmed arthritis.  
Diagnostic Code 5003 specifically requires that a 10 percent 
rating be assigned where there is limitation of motion in any 
joint affected by service-connected arthritis.  

Applying the tenets of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the 
Court's holding in DeLuca, supra, the Board must also give 
consideration to any additional functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination.  The October 1998 examiner specifically noted 
that there was no additional increased weakness, 
fatigability, or incoordination secondary to increased pain.  
The Board therefore finds that a higher rating is not 
warranted. 

No alternate diagnostic codes appear to be appropriate, as 
the evidence does not suggest ankylosis or instability of the 
right knee or involvement of the knee cartilage.  As no 
schedular increase is warranted, a "staged" rating is not 
appropriate.  See Fenderson v. West. 12 Vet. App. 119 (1999). 


ORDER

The claim for a higher schedular rating for service-connected 
post-traumatic degenerative joint disease of the right knee 
is denied.


REMAND

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extraschedular evaluation will be assigned.  The Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). Having reviewed the record with 
these mandates in mind, the Board finds a basis for further 
action on this question.

The veteran reports that he performs manual labor installing 
insulation materials and has several flare-ups of right knee 
pain per week causing significant interference with this 
employment.  In October 1998, an orthopedic examiner opined 
that during flare-ups of right knee pain, the veteran would 
be unable to work.  Thus, the veteran and the record 
implicitly raise the issue of an extraschedular evaluation 
for his service-connected knee disability as provided by 
38 C.F.R. § 3.321(b).  The Board does not have jurisdiction 
to adjudicate this claim in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  VA's General Counsel has held 
that the question of entitlement to an extraschedular rating 
is not inextricably intertwined with the question of 
entitlement to a higher schedular rating, and that the proper 
method of returning the case to the RO for further action is 
by remand rather than referral.  VAOPGCPREC 6-96.  
Accordingly, this question is remanded to the RO for the 
following action:

1.  The RO should address the issue of an 
extraschedular rating in accordance with 
the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be, 
and hereby is, informed that he should 
submit evidence to substantiate his claim 
of lost time from work, such as 
employment records of leave or absence, 
as well as evidence attributing such lost 
time to his service-connected right knee 
disability.

2.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

3.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.  

No action is required of the veteran until he receives 
further notice.  The purposes of this remand are to 
accomplish additional development and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

